DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03 August 2021, with respect to the amended claims have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest a method for managing a dual camera mode (DCM, as required by the instant claim.  Specifically, the prior art of record fails to disclose or suggest the limitations:
obtaining primary image data for a scene in a first field of view (FOV) of a first digital camera unit (DCU);
obtaining image-related information indicative of an attribute of interest (AOI) associated with the primary image data and related to a user;
analyzing the primary image data and the image-related information to identify the AOI related to the user;

implementing a secondary data capture operation at a second DCU to obtain secondary image data of a the user based on the DCM status determined, the second DCU having a second FOV that is different from the first FOV;
wherein implementing the secondary data capture operation at the second DCU to obtain the secondary image data of the user is based on the DCM status determined based on the AOI related to the user; and
managing storage of the primary image data and the secondary image data.

Specifically, while the prior art of record does disclose capturing primary image data and secondary image data using two DCUs, the prior art does not disclose analyzing the primary image data for an attribute of interest and then determining whether to perform a dual capture based on the analysis, as claimed.  Instead, the prior art overwhelmingly discloses performing dual capture at a near-simultaneous interval or performing dual capture based on a user setting, not based on image analysis.  Accordingly, the claim is considered allowable.

Claims 10 and 18 are variants of claim 1 and are similarly considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698